Name: Commission Regulation (EEC) No 3047/89 of 9 October 1989 concerning the stopping of fishing for sprat by vessels flying the flag of Denmark
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 292/8 Official Journal of the European Communities 11 . 10 . 89 COMMISSION REGULATION (EEC) No 3047/89 of 9 October 1989 concerning the stopping of fishing for sprat by vessels flying the flag of Denmark flag of Denmark or registered in Denmark have reached the quota allocated for 1989, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2241 /87 of 23 July 1987 establishing certain control measures for fishing activities ('), as amended by Regulation (EEC) No 3483/88 (2), and in particular Article 11 (3) thereof, Whereas Council Regulation (EEC) No 4194/88 of 21 December 1988 fixing, for certain fish stocks and groups of fish stocks, the total allowable catches for 1989 and certain conditions under which they may be fished (3), as last amended by Regulation (EEC) No 2278/89 (4), provides for sprat quotas for 1989 ; Whereas, in order to ensure compliance with the provisions relating to the quantitative limitations on catches of stocks subject to quotas, it is necessary for the Commission to fix the date by which catches made by vessels flying the flag of a Member State are deemed to have exhausted the quota allocated ; Whereas, according to the information communicated to the Commission, catches of sprat in the waters of ICES divisions Ila (EC zone), IV (EG zone) by vessels flying the HAS ADOPTED THIS REGULATION : Article 1 Catches of sprat in the waters of ICES divisions Ila (Ec zone), IV (EC zone) by vessels flying the flag of Denmark or registered in Denmark are deemed to have exhausted the quota allocated to Denmark for 1989. Fishing for sprat in the waters of ICES divisions Ila (EC zone), IV (EC zone) by vessels flying the flag of Denmark or registered in Denmark is prohibited, as well as the retention on board, the transhipment and the landing of such stock captured by the above mentioned vessels after the date of entry into force of this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 October 1989 . For the Commission Manuel MARlN Vice-President (') OJ No L 207, 29. 7. 1987, p. 1 . (2) OJ No L 306, 11 , 11 . 1988, p. 2. (3) OJ No L 369, 31 . 12. 1988, p. 3 . (") OJ No L 218 , 28 . 7. 1989, p. 5 .